Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request to Continue Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Response to Amendments  
The amendment filed on 11/18/2020 has been entered. Claims 1 – 4 remain pending. The amendment to claim 1 finds support in at least page 4, lines 4 – 8 of the specification.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse (US 6,059,894) and in further view of Enomoto (US 2012/0101191).

Regarding claim 1, Pendse teaches a flux that does not require cleaning [Abstract]. Pendse also teaches that the flux preferably has a no rosin present in the flux [Col 4, line 20-21] and a mixture of carboxylic acids [Col 4, line 55 – 65]. The flux of Pendse also contains a carrier fluid in range of about 90 to about 94%, by weight of the flux, with a mixture of organic solvents including an alcohol, a dihydroxyalkane, and a dihydroxypolyether [Col 5, line 40 – 55]. Pendse further teaches that the flux 

Component
Range
Reference
Relation
Alcohol
(Solvent) 
About 0.05 to about 19%
[Col 5, line 50-55; Col 6, line 12 -25]
Falls within
Dihydroxyalkane

About 54 to about 85% 
[Col 6, line 12 – 20]
Falls within
Carboxylic Acid (Organic Acid) 
About 6 to about 10%
[Col 4, line 45 – 54; Col 6, line 4 - 12]
Falls within
Amine activator
(Amine) (Claim 2)
About 3%
[Col 6, line 38 – 50; Col 9, line 1 – 3]
Falls within
Surfactant (Surfactant) (Claim 3)
About 0.5 to about 2% 
[Col 6, line 26 - 37]
Falls within


Additionally, Pendse teaches that the carboxylic acid comprises about 10 – 40% of a dicarboxylic acid (which converts to 0.6 – 4% dicarboxylic acid with respect to flux), which overlaps with the claimed range of the “organic acid” as claimed [Col 6, line 4 – 11] and that the dicarboxylic acid includes malonic acid, which is one of the organic acids claimed in claim 1 [Col 5, line 1 – 6]. Given that the flux composition claimed in claim 1 is open (i.e. “comprising”), the dicarboxylic acid component of the carboxylic acid of Pendse would read on the organic acid limitation of claim 1.
Pendse further teaches that the total carrier fluid weight is from about 90 – 94%, by weight, [Col 6, line 12-14] which falls within the claimed range of the total of solvent and 2,4-diethyl-1,5-pentanediol. 

Pendse does not explicitly teach that 2,4-diethyl-1,5-pentanediol is used as a dihydroxyalkane. 

Enomoto teaches a thermosetting resin for semiconductor devices comprising a flux agent [Abstract] that has excellent connection and adhesive force under high temperatures [0018]. Enomoto further teaches that the thermosetting resin can be used for flip-chip (or solder bumps) connection [0005, 0006] and that the resin can have a “flux activity” in which the oxide layer is removed by reductive reaction [0009]. Notably, Enomoto teaches that the flux agent can be 2,4-diethyl-1,5-pentanediol solely or combined with other compounds listed [0045]. Enomoto further teaches that alcoholic hydroxyl groups have a reduction powder on the oxide layer and works well with a tertiary amines in reduction [0045]. 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the flux agent, specifically 2,4-diethyl-1,5-pentanediol, as taught by Enomoto and used it as the dihydroxyalkane in the organic solvent of the flux taught by Pendse. 
The ordinarily skilled artisan would recognize and appreciate 2,4-diethyl-1,5-pentanediol as a dihydroxyalkane and would be motivated to use Enomoto’s 2,4,-diethyl-1,5-pentanediol given its reduction power on the oxide layer and its ability to work well with tertiary amines (such as the amine activator of Pendse). This would have achieved predictable results as 2,4-diethyl-1,5-pentadiol is also an alkane with two hydroxyl groups. Simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

With regards to the ranges of components taught in Pendse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the 

Regarding claim 2, Pendse in view of Enomoto teaches the invention as applied above in claim 1. Pendse further teaches an amine activator at about 3% [Col 6, line 38 – 50; Col 9, line 1 – 3], which falls within the claimed range. The range of halogen taught by the claimed invention encompasses 0% and therefore is not required. 

Regarding claim 3, Pendse in view of Enomoto teaches the invention as applied above in claim 1. Pendse further teaches a surfactant from about 0.5 to about 2% [Col 6, line 26 - 37], which falls within the claimed. The range of base agent and thixotropic agent taught by the claimed invention encompasses 0% and therefore is not required. 

Regarding claim 4, Pendse in view of Enomoto teaches the invention as applied above in claim 1. Pendse teaches that the carrier fluid components are governed by the boiling point of about 150 to about 350⁰C [Col 6, line 24-25] and that the total carrier fluid weight is preferably from about 90 to about 94%, with the respect to the flux [Col 6, line  12 – 14]. Pendse further teaches that a very thin film of flux residue is left behind after heating from about 250⁰C – 350⁰C for less than 90 seconds [Co 7, line 32 – 36] and that the residue comprises carboxylic salts of metals and acid anhydrides (which results from the acid) [Col 8, line 9 – 10]. Therefore, it would have been obvious for an ordinarily skilled artisan to have taken the carrier fluid as taught by Pendse and optimized it such that the carrier fluid was boiled off/removed prior to the residue forming steps (i.e. 250⁰C.), this would meet the limitation as the carrier fluid is responsible for a minimum of 90% by weight of the flux. 

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 

In response to applicant’s argument, page 4 top, that there would be no reason to arbitrarily select 2,4-diethyl-1,5-pentanediol amongst the “long list of alcohols” and therefore would not be obvious, examiner respectfully disagrees. Firstly, there is no absolute correlation between the size of the prior art genus (Enomoto) and a conclusion of obviousness (See MPEP 2144.08 4(a)). Additionally while Enomoto does disclose a list of alcohols in [0045], said list is not as long as applicant contends, vis-à-vis, dihydroxyalkanes. In fact, a majority of the alcohols provided in Enomoto [0045] are not dihydroxyalkanes (i.e. does not have a similar structure (not alkanes) or have additional functional groups such as amines (MPEP 2144.08 4(c)) and would not be suitable to select for use in the dihydroxyalkane of Pendse. 
Further, applicant argues, page 4 middle, that there would be no reason to select a fluxing agent with reductive power (i.e. 2,4 – diethyl – 1,5 – pentanediol) for the dihydroxyalkane of Pendse. The examiner respectfully disagrees. Chemical compounds, especially organic compounds, may fall into several “categories” at once for their respective functions. For example, 2,4-diethyl-1,5-pentanediol could also be considered an “organic acid” because alcohols are acidic or could be considered an additional “solvent” because it can effectively dissolve something (i.e. chemicals, including 2,4-diethy-1,5-pentanediol, can fall into several different “categories” at once). An ordinarily skilled artisan would focus more on structural features such the “carboxylic acid” or “dihydroxyalkane” which provides more guidance as to what chemicals may and may not be used. In the instant case, 2,4-diethyl-1,5-pentanediol is, structurally, a dihydroxyalkane. 
While Enomoto suggests that the preferred alcohols are alcohols with a tertiary nitrogen, Enomoto also discloses that these alcohols are preferred because of the synergistic effect of the 
Additionally, in response to applicant’s arguments that a person of ordinary skill in the art would not disregard (page 5, top) that 2 – 6 carbon vicinal dihydroxyalkanes are preferred in Pendse, the examiner respectfully disagrees. Patents are relevant for all they teach, including nonpreferred embodiments (See MPEP 2123) and the prior art suggestion of the claimed invention is not negated by a desirable alternative. (See MPEP 2143.01 I)
In response to applicant’s arguments on page 5, middle, that the use of 2,4 – diethyl – 1,5 – pentanediol provides unexpected results, the examiner respectfully disagrees. Firstly, applicant argues that comparative example 1 of Table 1 is evidence of unexpected results because of a “missing solder ball”, however, comparative example 2, which notably does not include rosin and therefore is most comparable to the invention as claimed is able to maintain a solder ball (marked by an “O”), therefore, the use of 2,4 – diethyl – 1,5 – pentanediol is not unexpected. Further still, applicant has the burden of showing that the evidence is both unexpected and significant (See MPEP 716.02(b)) Even further, while Comparative Example 3 contains rosin (which is notably precluded from the claim scope of 1), it still achieves the missing solder ball feature (i.e. the solder ball remains) as argued. As such, Applicant’s arguments are not found persuasive because the retention of the solder ball is not demonstrated to be unexpected.
In response to applicant’s arguments, on page 5, bottom, that claim 1 does not include the high molecular weight carboxylic acid or monocarboxylic acid of Pendse, and therefore, Pendse does not teach the organic acid of claim 1, the examiner respectfully disagrees. Given that the flux composition claimed in claim 1 is open (i.e. “comprising”), the high molecular weight carboxylic acid and monocarboxylic acid, would be considered additional constituents that fall within the metes and bounds 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731